tDETAILED ACTION
In application filed on 09/11/2019, Claims 1-4 and 9-24 are pending. Claims 1-4 and 9-24 are considered in the current office action. 
There is not foreign priority. It was mistakenly claimed in the mailed non-final action of 9/28/2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claims 5-12 and 16 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-4 and 13-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/18/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven L. Nichols on 01/10/2022.
The application has been amended as follows:

Claim 9. (currently amended) A system for ejecting a fluid into an assay comprising:
at least one dispense head, the at least one dispense head comprising:
a substrate; and
fluid dispensing die coupled to the substrate, the die comprising a slot to receive fluid into the die from a reservoir and a number of fluid actuators to selectively dispense the fluid out of the die;
wherein the substrate is made of modified polyetherimide (PEI).

In addition, a further examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven L. Nichols on 01/25/2022.
The application has been amended as follows:
Claims 5-8 (cancelled)
Claim 21 (new): The system of claim 12, wherein the number of electrical traces are formed using laser direct structuring.
Claim 22 (new): The system of claim 12, wherein the die comprises a number of pads and wherein the pads are electrically coupled to at least one of the electrical traces.
Claim 23 (new): The system of claim 12, wherein a portion of the electrical traces are covered with a cured epoxy.
Claim 24 (new): The system of claim 9, wherein the die is coupled to the substrate using an adhesive epoxy that adheres to the modified PEI.


Reasons for Allowance
Claims 1-4 and 9-24 are allowed. 

The following is an examiner's statement of reasons for allowance:

Claims 1-4 and 9-24 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record alone or in combination disclose or suggest the limitations found within the independent claims 1, 9 and 13 as a whole disclose the combination of steps of independent Claims 1, 9 and 13 limitations. 
The closest prior art, Shrauger (US20020180016A1) teaches a system (Abstract) for ejecting a fluid into an assay comprising:
at least a head (Abstract, Fig. 2, embodiment of ‘printed circuit substrate’ including the ‘MEMS dies’) , the at least one head (Abstract, Fig. 2, embodiment of ‘printed circuit substrate’ including the ‘MEMS dies’) comprising:
a substrate (Abstract, ‘printed circuit substrate’; Fig. 2); and
a die (Abstract, Para 0011, 0015-0016, 0028, ‘MEMS dies’) coupled ( Para 0006, ‘bonding of dies to substrates’; Para 0017, ‘The mounting substrate accepts separately custom-manufactured MEMS dies’) to the substrate (Abstract, Para 0015, 0017 ‘integrally attached upon an optically transmissive preferably (transparent) printed circuit substrate’);
wherein the substrate (Abstract, Para 0015, 0017 ‘integrally attached upon an optically transmissive preferably (transparent) printed circuit substrate’).


dispense head; 
fluid dispensing die;
the die comprising a slot to receive fluid into the die from a reservoir and a number of fluid actuators to selectively dispense the fluid out of the die;
and wherein the substrate is made of modified polyetherimide (PEI)

Therefore Claims 1-20 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claims 1, 9 and 13. 
The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

/JENNIFER WECKER/Primary Examiner, Art Unit 1797